Citation Nr: 0408437	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for aggravation of a pre-
existing head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September to October 
1966 and from June to December 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1998, the Board remanded this case to the RO for 
additional development. 

At a hearing held before the Board, the veteran raised the 
issue of entitlement to service connection for hearing loss.  
This claim was initially denied by the RO in August 1990 and 
was the subject of a notice of disagreement from the veteran 
in July 1991.  A statement of the case was issued by the RO 
in February 1992.  At that time, the veteran was informed 
that he had 60 days from the date of this letter or the 
remainder, if any, of the one-year period from the date he 
was notify of the August 1990 rating decision to file a 
substantive appeal.  The veteran did not file an appeal to 
this determination.  Nevertheless, in May 1992, the RO 
appears to deny this claim once again on a de novo basis.  
The veteran filed a notice of disagreement to the May 1992 
determination in July 1992.  In February 2002, the claim of 
service connection for both hearing loss and tinnitus was 
granted by the RO.  Thus, these issues are not in appellate 
status. 


REMAND

In August 2003, the veteran was informed that the Veterans 
Law Judge who conducted his hearing had retired.  In 
September 2003, the veteran wrote to the Board and requested 
another Board hearing before another Veterans Law Judge 
sitting at the RO (Travel Board Hearing).  The case must 
therefore be returned to the RO so the requested hearing can 
be conducted.

Additionally, the Board notes that a copy of a June 2002 
letter was received at the Board in July 2002.  In this 
letter, which was addressed to the RO, the veteran expressed 
disagreement with the February 2002 rating decision as to the 
disability ratings assigned for the hearing loss and 
tinnitus.  It also appears that he may be in disagreement 
with the effective dates assigned.  It is not clear whether 
the RO has undertaken any action on the notice of 
disagreement pursuant to 38 C.F.R. § 19.26. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, in 
connection with the veteran's June 2002 
notice of disagreement from the February 
2002 rating decision which granted 
service connection for hearing loss and 
tinnitus.

2.  The RO should schedule the veteran 
for a Travel Board Hearing.  After the 
hearing is conducted, or in the event the 
veteran fails to report or cancels the 
hearing, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




